 Case: 4:20-cr-00135-SRC Doc. #: 26 Filed: 08/18/20 Page: 1 of 4 PageID #: 67



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION


UNITED STATES OF AMERICA,                 )
                                          )
     Plaintiff,                           )
                                          )
v.                                        )   No. 4:20-cr-00135-SRC
                                          )
LAWRENCE R. ARNOWITZ,                     )
                                          )
     Defendant.                           )

                        SENTENCING MEMORANDUM
            REQUEST FOR DOWNWARD VARIANCE FROM ADVISORY
                     SENTENCING GUIDELINE RANGE



     Comes now Defendant, by and through counsel, and gives notice

of his intent to Request a Downward Variance from the Advisory

Sentencing Guideline Range upon adoption of the Presentence Report.

It is anticipated that on August 28, 2020, Lawrence Arnowitz will

plead guilty to knowingly violating Title 18, U.S.C., Section 1341

(Mail Fraud). This plea is pursuant to a written plea agreement in

which the parties agreed that either party may request a sentence

above or below the sentencing guideline range.

     The Presentence Report proposes an offense level 13 and

criminal   history   of   I   in   Zone   C   of   the   Federal   Sentencing

Guidelines, resulting in an Advisory Sentence of 12-18 months in

the Bureau of Prisons.

     Defendant will argue for a guideline sentence of 12 months at

sentencing. In a Zone C eligible sentence, the Court could satisfy
 Case: 4:20-cr-00135-SRC Doc. #: 26 Filed: 08/18/20 Page: 2 of 4 PageID #: 68



the minimum term by substituting home detention for one-half of the

minimum term. The variance requested is to place Defendant on home

detention for between 6 to 12 months in lieu of imprisonment,

followed by supervised release term to be determined by the Court.

     18 U.S.C. Section 3553(9) identifies factors to be considered

in imposing a sentence.

     Defendant is aware of the seriousness of the offense, the need

of a deterrence to criminal conduct and to protect the public from

further crime by Defendant. 18 U.S.C. Section 3553(a)(2)(a,b,c).

     Pursuant to 18 U.S.C. Section 3553 (a)(2)(d), the Court may

consider as a factor in sentencing, Defendant’s needed medical

care. Defendant’s current medical status is documented in the

Presentence Report. The current medical status of Defendant’s wife

is also indicated in the Presentence Report. As a 66 year old

individual with preexisting conditions of diabetes and high blood

pressure, Defendant is in the high-risk category for contracting

COVID-19.

     Pre-COVID-19, the usual practice would be for Defendant to

serve any imposed sentence in the Bureau of Prisons.

     Post-COVID-19, it is a reasonable expectation any sentence

imposed may not be served in the Bureau of Prisons. Due to COVID-

19, any imposed sentence of imprisonment could ultimately be served

locally in one of the various County jails within 100 miles of the

Metropolitan St. Louis area. Many of these facilities have had

outbreaks of COVID-19. The medical care provided to prisoners could
 Case: 4:20-cr-00135-SRC Doc. #: 26 Filed: 08/18/20 Page: 3 of 4 PageID #: 69



vary from County to County, resulting in an enhanced risk to

Defendant’s health as well as an increased potential expense to the

County in caring for the Defendant’s medical needs.

     Given the Defendant’s age and lack of any prior criminal

history, Defendant will obey any and all conditions the Court

imposes.

     Defendant believes such a sentence would further the interest

of justice, afford adequate deterrence to criminal conduct, and

provide just punishment for the offence.

     Defendant could request greater variances ranging                 from a

minimum sentence of time served with supervised release, to a

prison sentence between 2 days to 6 months followed by a period of

supervised release. Nevertheless, Defendant believes the request

for home detention in lieu of imprisonment served in a County jail

facility as outlined above, balances the best interests of justice

and the best interests of Defendant, taking into account the intent

of the parties in reaching an agreement.

     It is the position of the Defendant that the statutory

provisions set forth herein above reflect that a downward

variance is appropriate in Mr. Arnowitz’s case.




                                    /s/ Patrick T. Conroy
                                   Patrick T. Conroy #41160MO
                                   Attorney for Defendant
                                   14 South Central Ave., Suite 213
                                   Clayton, Missouri 63105
                                   Phone: (314) 863-6364
                                   Fax:   (314) 353-0181
 Case: 4:20-cr-00135-SRC Doc. #: 26 Filed: 08/18/20 Page: 4 of 4 PageID #: 70



                                   E-Mail: pconroy5007@aol.com


                         CERTIFICATE OF SERVICE

     The undersigned hereby certifies that the foregoing was
filed electronically with the Clerk of the Court to be served by
operation of the Court’s electronic filing system upon the Office
of the U.S. Attorney this 18th day of August, 2020.



                                           /s/ Patrick T. Conroy
                                          Patrick T. Conroy #41160MO
